          Case 1:20-cv-06155-AKH Document 10 Filed 10/06/20 Page 1 of 10




                              UNITED ST ATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------------- X

DONALD MORAN,
                                                                    ORDER GRANTING MOTION
                                        Plaintiff,                  TO REMAND
             -against-
                                                                    20 Civ. 6155 (AKH)

TRANS STA TES AIRLINES, LLC,
                                                                       i, USDC SONY
                                        Defendants                      ·. JOCUl\lENT
                                                                         ELECTRONICA LLY FILED
                                                                         DOC#:               •       l

                                                                         DATE FILED:     \,0 / b /2c2C)
                                                                                         ,   F   I
 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Plaintiff Donald Moran ("Plaintiff') filed a complaint in New York State

Supreme Court on May 26, 2020, asserting state tort claims. Defendant Trans States Airlines,

LLC ("Defendant") removed this case from New York State Supreme Court on August 6, 2020.

Plaintiff now seeks to remand this action to state court on the grounds that Defendant's removal

was untimely. For the reasons that follow, Plaintiffs motion is granted.

                                                Background

                 Plaintiffs complaint alleges that on August 7, 2018, Defendant operated and

controlled an aircraft designated as "United Express #4697," departing from Washington Dulles

International Airport in Dulles, Virginia, and bound for Green Airport in Providence, Rhode

Island. See Compl., ECF No. 1-1, at ,i 7. Plaintiff was a passenger on that flight, which

experienced an in-flight emergency when smoke emanated from the cockpit, prompting an

emergency landing and evacuation at John F. Kennedy International Airport in New York. Id. ,i,i
          Case 1:20-cv-06155-AKH Document 10 Filed 10/06/20 Page 2 of 10




8, 13. Plaintiff alleges he sustained injuries during this emergency landing and evacuation from

the aircraft as a result of the "negligence, careless [sic], and/or recklessness of the Defendant."

Id.   1114-16.
                 On or about April 12, 2019, Plaintiffs counsel sent Defendant a letter describing

the incident and alleged injuries. See Letter from Ladd Sanger, Slack Davis Sanger LLP, ECF

No. 1-2 ("Demand Letter"). The letter offered to settle potential claims stemming from this

incident for $245,000. Id. at 3. Thereafter, on May 26, 2020, Plaintiff filed a complaint in New

York State Supreme Court in Queens County, asserting various state tort claims in connection

with injuries Plaintiff allegedly sustained as a result of the emergency landing and evacuation.

See Compl., ECF No. 1-1, at 11 16-24.

                 On June 11 , 2020, Plaintiff served the complaint on Defendant's statutory agent,

the office of New York's Secretary of State ("Secretary of State"), pursuant to New York

Business and Corporation Law§ 306(b)(l). See Affirmation of David A. Zeitzoff, ECF             o. 5-1,

at 17 ("ZeitzoffDecl."). The Secretary of State subsequently mailed the Summons and Verified

Complaint to Defendants' designated agent-Corporation Service Company ("CSC")-via U.S.

Postal Service, pursuant to New York Business and Corporation Law§ 306(b)(l). Id. at 18.

U.S. Postal Records indicate that these documents arrived at Defendant' s designated agent on

June 29, 2020. Id. at 19.

                 On July 10, 2020, Defendant hired new counsel, replacing the Virginia firm of

Sands Anderson, P.C. with White and Williams LLP, based in New Jersey . See Affirmation of

Beverly I. Nwanna, ECF No . 6, at 116-7 ("Nwanna Deel.").

                 On August 6, 2020, Defendant removed the state case on diversity grounds,

pursuant to 28 U.S.C . §§ 1332(a)(l) and 1441 , et seq. See Notice of Removal, ECF No . 1.



                                                   2
         Case 1:20-cv-06155-AKH Document 10 Filed 10/06/20 Page 3 of 10




Defendant asserts that the parties satisfy the diversity requirement because Plaintiff is a resident

of Virginia and Defendant is an LLC owned by Trans States Holdings, Inc. , which is

incorporated in Delaware and maintains its principal place of business in Missouri. Id. at 3.

Defendant also asserts that Plaintiffs claim involves an amount-in-controversy in excess of

$75,000, based on Plaintiff's April 2019 Demand Letter. Id. Plaintiff filed a motion to remand

this case to state court on August 14, 2020. ECF No. 5. Defendant filed its opposition to

Plaintiff's motion on August 28, 2020, see ECF No. 6, and Plaintiff filed a reply on September 3,

2020. ECF No. 7.

                                             Discussion

               Plaintiff seeks remand on the grounds that Defendant failed to remove this action

within the prescribed 30-day limit set forth in 28 U.S.C. § 1446(6). See Pl. ' s Mem. of Law in

Supp. of Mot. for Remand, ECF No. 5-6, at 2 ("Pl. Mem."); ZeitzoffDecl., ECF No . 5-1 , at ~ 10.

Plaintiff notes that Defendant received the complaint on June 29, 2020 but did not file its Notice

of Removal until August 6, 2020. Defendant counters that its Notice of Removal was not time-

barred because any delay in seeking removal was attributable to "excusable neglect" pursuant to

Rule 6(b)(l)(B) of the Federal Rules of Civil Procedure. See Def.'s Mem. of Law in Opp. to

Mot. to Remand, ECF No. 6-2, at 1 ("Def. Mem.").

                A civil action originally filed in state court may be removed by the defendant to

federal court, provided "the district courts of the United States have original jurisdiction." 28

U.S.C. § 1441(a). "In order for ' removal to be considered proper, the removing party must

demonstrate that this Court is endowed with the requisite subject matter jurisdiction."' Phoenix

Glob. Ventures, Inc. v. Phoenix hotel Assocs. , Ltd., No . 04 CIV. 4991RJH, 2004 WL 2360033 , at

*2 (S .D.N.Y. Oct. 19, 2004) (quoting Frontier Insurance Co. v. MTN Owner Trust, 111 F. Supp.



                                                  3
           Case 1:20-cv-06155-AKH Document 10 Filed 10/06/20 Page 4 of 10




2d 376, 378 (S.D.N.Y. 2000)). A district court has diversity jurisdiction over civil actions where

the matter in controversy exceeds the value of $75,000 and is between citizens of different states.

28 U.S.C. § 1332(a)(l).

                  A defendant seeking to remove a civil action from state court must file a notice of

removal "within 30 days after the receipt by the defendant, through service or otherwise, of a

copy of the initial pleading setting forth the claim for relief upon which such action or

proceeding is based." 28 U.S.C. § 1446(b)(l). However, "if the case stated by the initial

pleading is not removable," the 30-day clock does not begin to run until the defendant receives

"a copy of an amended pleading, motion, order or other paper from which it may first be

ascertained that the case is one which is or has become removable." Id. § 1446(b)(3).

                  The right of removal is "to be strictly construed," and if "there is any doubt as to

whether removal is appropriate, the case should be remanded." Phoenix Global Ventures, 2004

WL 2360033, at *2 (citations omitted); see also Recyclers Consulting Grp., Inc. v. IBM-Japan,

Ltd., No. 96 CIV. 2137 (JFK), 1997 WL 615014, at *2 (S.D.N.Y. Oct. 3, 1997) ("[C]ourts are to

construe removal statutes strictly and against removal." (citing Shamrock Oil & Gas Corp. v.

Sheets, 61 S.Ct. 868, 872 (1941)).

                  Here, Defendant filed a notice of removal on diversity grounds, pursuant to 28

U.S.C. §§ 1332(a)(l), 1441, et seq. As an initial matter, I note that Defendant adequately pleads

complete diversity between the parties, as Plaintiff is a citizen of Virginia, and Defendant is an

LLC owned by Trans States Holdings Inc., a citizen of Delaware and Missouri. 1 Notice of

Removal, ECF No. 1, at 1-3. See Oscar Gruss & Son, Inc. v. Hollander, 337 F.3d 186, 193 (2d



1
  For purposes of diversity jurisdiction, the citizenship of an LLC is based on the citizenship of each of the entity's
members, rather than the entity itself. Platinum-Montaur Life Scis., LLC v. Navidea Biopharmaceuticals, Inc., 943
F.3d 613,615 (2d Cir. 2019).

                                                           4
         Case 1:20-cv-06155-AKH Document 10 Filed 10/06/20 Page 5 of 10




Cir. 2003) (holding that a court may evaluate subject matter jurisdiction sua sponte); Phoenix

Global Ventures, 2004 WL 2360033, at *3 (same). In addition, the amount-in-controversy

requirement is met because Plaintiff is clearly seeking damages in excess of $75,000. See

Demand Letter, ECF No. 1-2 (claiming damages in excess of $280,690.00); 28 U.S.C §

1446(b)(3) ("[I]f the initial case is not removable, a notice of removal may be filed within 30

days after receipt by the defendant ... of a copy of an amended pleading, motion, order or other

paper from which it may first be ascertained that the case" is removable (emphasis added));

Butera v. Sw. Airlines Co., No. 12-CV-51-A, 2012 WL 3860802, at *2 (W.D.N.Y. Sept. 5, 2012)

(holding that plaintiff's pre-suit demand letter was sufficient to prove amount in controversy).

               The next issue is whether Defendant's removal of this case was timely. See 28

U.S.C. § 1446(b) (establishing 30-day removal period). I hold that it was not.

               Plaintiff served a copy of the complaint on Defendant's statutory agent, the New

York Secretary of State, on June 11 , 2020. Def. Mem., ECF No. 6-2, at 4. As Defendant

correctly notes, service on a statutory agent does not trigger the 30-day removal period. See

Grella v. JC. Penny Corp., No. 03 CIV. 8245(CSH), 2003 WL 22772397, at *2 (S.D.N.Y. Nov.

21, 2003); Cygielman v. Cunard Line Ltd., 890 F. Supp. 305,307 (S.D.N.Y. 1995).

               However, it is undisputed that Defendant's designated agent, CSC, received

service of the complaint on June 29, 2020. Def. Mem., ECF No. 6-2, at 4; Zeitzoff Decl., ECF

No. 5-1, at 2-3; see also id., Ex. 1, ECF No. 5-2 (listing CSC as Defendant's designated agent for

service of process). Defendant concedes that CSC received process on behalf of Defendant and

argues only to exclude the time between when the Secretary of State received the complaint and

when it forwarded the complaint to CSC. Def. Mem., ECF No. 6-2, at 4. Defendant does not

appear to contest Plaintiff's position that service was completed on June 29, 2020. This service



                                                 5
        Case 1:20-cv-06155-AKH Document 10 Filed 10/06/20 Page 6 of 10



was sufficient to start the clock on the 30-day removal period. See Recycling, 1997 WL 615014,

at *3-4 (holding that service on a defendant's designated agent was sufficient to trigger the 30-

day removal period); see also Rowlandv. Giftcertificates.com, Inc., 195 F. Supp. 2d 509,517

(S.D.N.Y. 2002) ("Constructive receipt of an initial pleading by a defendant exists in limited

circumstances where a corporation designates a third party to serve as an agent upon which

process is to be served."); 14C Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 3 731 (4th ed. 2020) (noting that time for removal begins to run when defendant or

designated agent receives notice via service).

               Accordingly, Defendant had thirty days from June 29, 2020 to seek removal.

Defendant missed this deadline by filing its Notice of Removal on August 6, 2020.

               Notwithstanding this failure to adhere to the statutory requirements, Defendant

argues that any delay in filing its notice ofremoval was due to "excusable neglect," and that

"equitable considerations" weigh in favor of extending Defendant's time to file. Def. Mem.,

ECF No. 6-2, at 5 (citing Fed. R. Civ. P. 6(b)(l)). Specifically, Defendant highlights the fact

that service was made upon Defendant's agent, rather than Defendant itself; new litigation

counsel was appointed thereafter; and the initial pleading did not disclose that the case was

removable. See Def. Mem., ECF No. 6-2, at 4-5.

               Rule 6(b )(1) of the Federal Rules of Civil Procedure provides that:

               When an act may or must be done within a specified time, the court may, for good
               cause, extend the time:

               (A) with or without motion or notice if the court acts, or if a request is made,
               before the original time or its extension expires; or

               (B) on motion made after the time has expired if the party failed to act because of
               excusable neglect.

Fed. R. Civ. P. 6(b)(l).


                                                 6
         Case 1:20-cv-06155-AKH Document 10 Filed 10/06/20 Page 7 of 10




               As the 30-day deadline for removal has clearly passed, the relevant provision here

is subsection (B), permitting a court to extend the deadline if the party failed to act because of

"excusable neglect." In determining the existence of excusable neglect, courts consider four

factors: "(1) the danger of prejudice to the party opposing the extension; (2) the length of the

delay and its potential impact on judicial proceedings; (3) the reason for the delay, including

whether it was within the reasonable control of the party seeking the extension; and (4) whether

the party seeking the extension acted in good faith." In re Am. Exp. Fin. Advisors Sec. Litig. ,

672 F.3d 113, 129 (2d Cir. 2011) (quotations omitted).

               These factors are not weighted equally because in most cases delays are relatively

minimal, prejudice to the non-movant is often negligible, and good faith is rarely at issue.

Silivanch v. Celebrity Cruises, Inc., 333 F.3d 355, 366 (2d Cir. 2003). Instead, the Second

Circuit focuses on the third factor: the reason for the delay and whether it was within the

reasonable control of the movant. Id. "[E]quities will rarely if ever favor a party who fails to

follow the clear dictates of a court rule . . . [and] where the rule is entirely clear, we continue to

expect that a party claiming excusable neglect will, in the ordinary course, lose under [this] test."

Id. (citing Canfield v. Van Atta Buick/GMC Truck, Inc., 127 F.3d 248, 250 (2d Cir. 1997)

(quotations and alterations omitted)).

                I find that Defendant has failed to establish "excusable neglect." It is true, as

Defendant contends, that its notice ofremoval was filed eight days after expiration of the 30-day

waiting period, and that any prejudice to the Plaintiff associated with that delay is likely to be

minimal. Def. Mem., ECF No. 6-2, at 5-6. There is also no indication that Defendant acted in

bad faith. However, Defendant's position is defeated by the third factor- the reason for the




                                                   7
         Case 1:20-cv-06155-AKH Document 10 Filed 10/06/20 Page 8 of 10




delay and whether it was within Defendant's reasonable control. Silivanch, 333 F.3d at 366

("[Courts] focus on the third factor").

               Defendant fails to sufficiently explain the reason for its delay. To begin,

Defendant notes that the initial pleading did not demonstrate removability because the initial

pleading "made no mention of the amount-in-controversy." Id. at 4. This is a red herring.

Although the complaint itself did not reveal the amount-in-controversy, Defendant received a

letter in April 2019 in which Plaintiff clearly asserted a claim in excess of $75,000. See Demand

Letter, ECF No. 1-2. This letter was received well before the complaint was filed. In fact, this is

the same letter on which Defendant now relies to establish the amount-in-controversy. See

Notice of Removal, ECF No. 1, at 2-3. Suffice to say, Defendant was on notice as to the

amount-in-controversy as of June 29, 2020.

               Next, Defendant argues that its current litigation counsel was not appointed to this

case until July 10, 2020, and that "upon further review of the matter, it was determined that

Plaintiff valued this matter at over $75,000." Id. at 5. Essentially, Defendant suggests that its

new counsel simply did not realize the case was removable until it sorted through the papers.

There are several problems with this argument.

                First, Defendant was represented by another firm during the "pre-litigation"

phase, presumably including the period during which Defendant received the Demand Letter. Id.

at 4. After present counsel was appointed in July 2020, it is unclear from the record whether the

two firms communicated with each other or merely transferred case files. Regardless, it was new

counsel's responsibility to communicate with former counsel, diligently review the case files ,

and make a determination as to removability. The urgency of this task should have been readily

apparent, given that the case had been filed before present counsel was appointed.



                                                  8
          Case 1:20-cv-06155-AKH Document 10 Filed 10/06/20 Page 9 of 10




                  Further, Defendant fails to provide any reasonable explanation for why it took

new counsel almost an entire month to file its Notice of Removal after taking over the case in

July 2020. The only proffered explanation is that counsel had to review a "considerable amount

of pre-litigation paperwork." Nwanna Deel.~ 8. Defendant provides no further detail to explain

the quantity of this paperwork or the efforts undertaken to review the same. Moreover, the

Demand Letter was not an obscure ancillary document that might have been reasonably

overlooked. Instead, the Demand Letter was central to the case because it provided Defendant

with the clearest indication of the monetary value of damages being sought in connection with

Plaintiffs claims. It is implausible that a "considerable amount of pre-litigation paperwork"

obscured this key litigation document that Defendant had received and evaluated months earlier

with the assistance of counsel.

                  In sum, Defendant's failure to seek removal within the 30-day limit was not the

result of excusable neglect.2 Upon receiving the initial pleading via its designated agent on June

29, 2020, Defendant had all the information it needed to file for removal within the 30-day

period. Defendant failed to file in time and has not demonstrated good cause to excuse this

delay. Accordingly, since Defendant failed to satisfy the requirements of 28 U.S.C. § 1446, the

case is remanded to the New York State Supreme Court.




2
  In support of its argument to excuse its untimely removal, Defendant cites a district court decision holding that a
belated removal was due to excusable neglect. See Sage v. HSBC Bank USA , No. 118CV1494GTSDJS, 2019 WL
4015627, at *7 (N.D .N.Y. Aug. 26, 2019). However, that case is readily distinguishable. In Sage, the court found
excusable neglect where the defendant ' s counsel was appointed a few days after the removal window had closed.
Id. at *7. Further, after conducting reasonable diligence, counsel in that case filed a notice of removal the day after
his appointment. Id. Notably, the court found that defendant's counsel did not contribute to the untimeliness of the
removal. By contrast, counsel in this case was appointed almost a month before Defendant filed its untimely Notice
of Removal and counsel failed to provide a reasonable explanation for the delay .

                                                           9
I   r



                 Case 1:20-cv-06155-AKH Document 10 Filed 10/06/20 Page 10 of 10




                                                 Conclusion

                      Plaintiffs motion to remand is granted. The Clerk is directed to terminate the

        motion (ECF No. 5), and remand the case to the Supreme Court of the State of New York,

        Queens County, N.Y. County Index No. 705652/2020. The telephonic hearing scheduled for

        October 13, 2020 is hereby cancelled.



                      SOO~E D.
        Dated:        Octo
                      New
                                 , 2020
                             ork, New York           ~iii€~&~~~
                           ,~-,- u                         United States District Judge




                                                      10
